Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species E, Figures 5A-5N in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the grounds that, among others, the differences between the species were not clearly distinguished and identified via individual species claim identification. This is found persuasive, and since the species do not appear individually patentable, the previous restriction has been vacated.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed packaging state where at least two sides are in contact with the canned beverages and wherein in the converted state each of those at least two sides are spaced apart from the canned beverages of claims 2 and 17 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim 14 is objected to because of the following informalities: In lines 5-6, “wherein internal compartment is opened” is ungrammatical.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 2-10 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. It is indefinite in claim 2, how in the packaging state each of the at least two sides are in contact with the canned beverages, and wherein in the converted state each of the at least two sides are spaced apart from the canned beverages.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 12-13, claim 11, lines 20-22 and claim 19, lines 20-22, “the converted state releasing the plurality of folds” lacks antecedent or insufficient recitation to render the meaning of “releasing” definite, as no structure to be released is set forth. 
In claim 2, since claim 1 does not positively include canned beverages, the inferred intended use of claim 2 is indefinite how the claimed empty beverage package distinguishes the relationship of the imaginary canned beverages. 
In claim 10, line 2, “and/or” is rendered indefinite by use of the slash, and the phrasing thereat should be --is at least one of recyclable and    biodegradable--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalvey (5,582,343) in view of Gattino (8,033,727). Dalvey discloses a beverage package comprising a flexible carton (100) comprising at least two sides (121-127) offset from one another and joined together via two or more edges, the at least two sides comprising a front wall (121) opposite a rear wall (123), a first side wall (125) joined to the front wall and the rear wall, and a second side wall (127) disposed opposite the first side wall and joined to the front wall and rear wall, an interior volume or internal compartment (102) disposed between the sides, an opening (open top of 102) at a first top end of the sides, and a base (110) formed at a second lower end of the sides, the top end opposite the lower end, wherein the flexible carton comprises a packaging state (Figure 1) and a converted state Figure 3), the packaging state including a plurality of folds (118, 119, 160 and 160 at the first top end) disposed in the sides defining a substantially rectangular cuboid shape of the flexible carton in the packaging state and sized to receive a plurality of canned beverages (80), the converted state releasing the plurality of folds in the sides and providing access to the interior volume via the opening, the interior volume sized and shaped to receive and direct inserted ice to the plurality of canned beverages. Dalvey does not disclose a bag structure and ice disposed on sides of the canned beverages. However, Gattino discloses a similar beverage package comprising a flexible bag and a disposition of the received content to allow inserted ice to at least two sides of the content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible package of Dalvey of a bag and ice disposition arrangement in the manner of Gattino as claimed, as such a modification would predictably provide a lighter package construction and a more distributed ice effect on the canned beverages.  
As to claim 2, to remove the ice after opening the beverage package would have been obvious. 
	As to claim 3, Gattino discloses a cooling volume receiving ice between the sides of the package and the contents. 
	As to claim 4, Dalvey discloses the top of the beverage package gusseted to provide a tapering of the package. 
	As to claims 5 and 14, Dalvey discloses a closure mechanism (117) disposed adjacent the opening and running from a first edge to a second edge of the opening. 
	As to claims 6 and 12-13, Dalvey discloses a handle cutout (170, 170) comprising two portions passing through two sides, wherein the closure mechanism is disposed above the handle cutout.
	As to claim 8, Gattino discloses all but the base being a separate piece. However, it has been held that constituting a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.
	As to claim 9, Gattino discloses the flexible bag made from plastic (see column 5, lines 55-64). It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. See In re Leshin, 125 USPQ416. 
	As to claim 10, Gattino discloses inherently recyclable plastic. 
	As to claim 19, each discloses canned beverages disposed in the bag. 
	As to claim 20, Dalvey discloses additional embodiments where a plurality of canned beverages are each oriented by an axis-horizontal arrangement (Figure 8) such that an axis of each canned beverage in the plurality of the canned beverages runs substantially parallel with the base of the flexible package. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.  
	 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 5 above, and further in view of Nagata et al. (2007/0036473). The previous art does not disclose the base including gusseted portions of the sides. However, Nagata et al. disclose a similar bag including a base including gusseted portions of the sides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of the initial combination with a base including gusseted portions of the sides in the manner of Nagata et al. as claimed, as such a modification would predictably provide a more complete collapsing of the bag. 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 13 above, and further in view of Jones (2012/0014624). Dalvey discloses a closure mechanism (117), but not a two-part resealable closure mechanism. However, Jones discloses closing an ice bag employing a two-part resealable closure mechanism (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of the previous combination with a two-part resealable closure mechanism in the manner of Jones as claimed, as such a modification would predictably provide a completely sealable reusable closure mechanism. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG